NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ROBERT MYER TONEY, DOC #Y45509,    )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-4797
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed October 25, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Margaret O. Steinbeck, Judge.



PER CURIAM.

             Affirmed.




SILBERMAN, MORRIS, and SMITH, JJ., Concur.